     Case 4:19-cr-00641 Document 12 Filed on 10/16/19 in TXSD Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

UNITED STATES OF AMERICA
                                         §
v.                                       §          CRIMINAL NO. H-19-641
                                         §
NATASHA HUDGEONS                         §


                        PROFFER OF AGREED FACTS

      COMES NOW, the United States of America, and respectfully submits this

agreed statement of facts in support of defendant’s guilty plea.

      The United States and defendant agree that:

      From in or about December 2014, the exact date being unknown to the

Grand Jury, and continuing through in or about March 2019, in the Southern

District of Texas and elsewhere the defendant, NATASHA HUDGEONS, who

was employed as a teller by Wells Fargo Bank, N.A., (“Wells Fargo”), the deposits

of which were then insured by the Federal Deposit Insurance Corporation, with the

intent to defraud Wells Fargo, did knowingly embezzle, abstract, purloin, and

willfully misapply funds entrusted to the care of Wells Fargo, with a value in

excess of $1,000.

      Without the knowledge or effective consent of Wells Fargo, HUDGEONS

stole $63,5000 from her cash box at Wells Fargo by taking $500 to $1,000 per

week. She concealed the theft by putting falsified entries into Wells Fargo’s books
                                          1
     Case 4:19-cr-00641 Document 12 Filed on 10/16/19 in TXSD Page 2 of 3




and records by “selling” back and forth between the cashbox cash line and a coin

machine cash line, both of which were single control cash lines. “Single control”

means that tellers can conduct transactions on that account line without a second

person.

      In violation of Title 18, United States Code, Section 656.

                                      Respectfully submitted,

                                      RYAN K. PATRICK
                                      United States Attorney


                                      By:    /s/Belinda Beek
                                             Belinda Beek
                                             Assistant United States Attorney
                                             (713) 567-9721




                                         2
     Case 4:19-cr-00641 Document 12 Filed on 10/16/19 in TXSD Page 3 of 3




                      CERTIFICATE OF CONFERENCE

I, Belinda Beek, state that I conferred with Amr Ahmed, defendant’s counsel, and
Mr. Ahmed agreed to the statement of facts filed in this cause as “Proffer of
Agreed Facts.”

                                            /s/ Belinda Beek
                                            Belinda Beek
                                            Assistant United States Attorney




                                        3
